Title: To Alexander Hamilton from Thomas Marshall, 2 October 1791
From: Marshall, Thomas
To: Hamilton, Alexander



Octr. 2d: 1791. Newark [New Jersey]
Sir

At the particular desire of Coll. Duer I Yesterday visited the great falls of the Pasaic, Accompanied by a Monsieur Allon of this Town. I was requested not to make enquiries on the Spot, for fear of my design being discover’d, which being known Col: Duer thought wou’d Affect the Price of Land. I am fearful that it will be found Impossible to take the Necessary steps, however cautious the persons may be, without their design being discover’d. Col: Duers recommendation of Monr: Allon for a Companion was attended with some particular Circumstances. This Gentlemen is totally unacquainted with English, and I Ignorant of French, and of course our Conversation for 32 Miles was very Interesting to the Society. On our arrival at the Falls I concluded Monsr. A. wou’d have conducted me to the place destin’d for the Canal, but after a Bewilder’d ramble in the Woods, I found he had mistaken the Side of the River. Being Inhibited from Enquiries I found myself in an awkward Situation. At length we gain’d the Falls, still I was dissatisfied as this appear’d not to be the place destin’d for the Cut. I Understood that Col. Duer had requested him to take me to the Exact Spot. I used every means in my power to make him sensible of this and I thought he was proceeding to the place, when after persuing the run of the Pasaic for about four hundred yards above the falls thro’ thick woods, at length we were stopt as we found them Impenetrable any further. I must confess Sir, I found myself much at a loss how to Account for the Events of the Day. If there was a design or wish for me to fix upon a spot without being apprized of the Choice of others, I shou’d have been permitted to have follow’d my own Inclinations and not to have been led by Monsr: Allon, but I really think Sir, ‘twas nothing more than the Forgetfulness of my Companion. I therefore took every means in my power to relieve the Anxiety his mind was evidently in, but was obliged to return with only a transient View of the Falls and Aspect of the Country. The Body of Water is beyond Compare, and that it may be drawn off in any Quantity appears extreemly probable from the Situation of the Adjacent Country. The Expence of the Canal I understand from Col. Duer, Mosr. Allon estimates at 2000£. The Navigation he asserts may be brought within a small distance of the Works at a very trifling Expence, but I have some reasons to differ in Opinion on the latter Subject as far as concerns Expence but cannot speak positively. Stone is in abundance, and some of it I think doubtless good, tho’ what I Saw had no very powerful recomendations. The Country about the Falls is cover’d with Wood, Consequently that Article cannot be very dear; Beef & Mutton at 3½ and 4d. pr Lb; by Land exactly 10 Miles from N York and 16 from Newark. This, Sir, is all I am enabled to say at present, but must confess that I am favourably imprest from the Transient view I had of things. The Expence attending the Canal and making the Pasaic Navigable for such a distance are Objects Sir that I respectfully recommend for your Consideration, and when the Pasaic is froze Land carriage for such a distance will fall heavy. If Sir, these Objections are nothing compared to its requisites, I am of Opinion it will be found to be the best Situation, that is Sir, it will have more Water, & the Land may be had cheaper here than at Second River. In point of Water Second River bears no Comparison with the Pasaic, but it has almost every thing else to recommend its preeminece over the latter. Thus Sir, I venture to differ in Opinion from others who have gone before me, and if I am wrong in my Statements it arises from Ignorance only, for I think myself as warmly attatch’d to the Prosperity and Interest of the Society as any individual directly or indirectly concern’d and have endeavour’d to guide my conduct by these Sentiments in the little concerns that have hitherto fallen to my lot. If Sir, I receive no other Commands I shall proceed from Trenton to Pitts-Town on Tuesday, and am Sir with the utmost respect
Yr. Most Obedient   Humble Servant
Thomas Marshall The Honble: Alexr Hamilton
